Name: Commission Regulation (EEC) No 1753/91 of 20 June 1991 amending Council Regulation (EEC) No 797/85 as regards the adjustment of the amounts fixed in ecus in the framework of the agricultural structure policy as a result of new exchange rates to be applied in the agricultural sector
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy
 Date Published: nan

 No L 157/ 18 Official Journal of the European Communities 21 . 6 . 91 COMMISSION REGULATION (EEC) No 1753/91 of 20 June 1991 amending Council Regulation (EEC) No 797/85 as regards the adjustment of the amounts fixed in ecus in the framework of the agricultural structure policy as a result of new exchange rates to be applied in the agricultural sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 ( 1 ) thereof, Whereas the agricultural conversion rate to be applied for the German mark was revalued by Council Regulation (EEC) No 11 79/90 (3) and subsequently adjusted by Commission Regulation (EEC) No 2929/90 (4) ; whereas the Federal Republic of Germany subsequently requested an increase in certain amounts provided for in Council Regulation (EEC) No 797/85 of 12 March 1985 on im ­ proving the efficiency of agricultural structures (*), as last amended by Regulation (EEC) No 3577/90 (6) ; Whereas Article 9 ( 1 ) of Regulation (EEC) No 1676/85 provides that, where one or more agricultural conversion rates are revalued, the amounts fixed in ecus and not connected with the fixing of prices may be increased ; whereas provision should be made, to the extent necessary to avoid any reduction in national currency of the amounts concerned, for an increase in certain amounts provided for in Regulation (EEC) No 797/85 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 The amounts given in Regulation (EEC) No 797/85 and listed in the Annex hereto are hereby amended as indi ­ cated in the latter. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 1 . (2) OJ No L 201 , 31 . 7. 1990 , p. 9 . (') OJ No L 119, 11 . 5. 1990 , p. 1 . (4) OJ No L 279, 11 . 10 . 1990, p. 42. O OJ No L 93, 30 . 3 . 1985, p. 1 . (6) OJ No L 353 , 17. 12. 1990, p. 23 . 21 . 6 . 91 Official No L 157/ 19Journal of the European Communities ANNEX The amounts referred to in Regulation (EEC) No 797/85 amounting to are hereby replaced by the following amounts Article 4 (2) ECU 60 606 per MWU ECU 121 212 per holding ECU 60 743 per MWU ECU 121 486 per holding Article 5 ECU 60 606 per MWU ECU 121 212 per holding ECU 60 743 per MWU ECU 121 486 per holding Article 6 (4) ECU 360 000 per holding ECU 364 458 per holding Article 8 (2) ECU 60 606 per MWU ECU 121 212 per holding ECU 60 743 per MWU ECU 121 486 per holding Article 1 0 ECU 1 5 000 per group ECU 1 5 044 per group Article 1 1 (4) ECU 1 2 000 per relief worker ECU 12 035 per relief worker Article 12 (5) Article 12 (6) ECU 36 000 per member of staff ECU 500 per holding ECU 36 105 per member of staff ECU 501,4 per holding Article 15 ( 1 ) (a) Article 15 ( 1 ) (b) (iii) ECU 121,2 per LU ECU 121,2 per LU per ha ECU 121,5 per LU ECU 121,5 per LU per ha Article 17 (3) ECU 100 000 per investment ECU 500 per ha ECU 100 293 per investment ECU 501,4 per ha Article 19c ECU 150 per ha ECU 150,4 per ha Article 20 (4) ECU 1 819 per ha ECU 700 per ha ECU 1 400 per ha ECU 1 8 000 per km ECU 150 per ha ECU 1 824 per ha ECU 702 per ha ECU 1 404 per ha ECU 18 053 per km ECU 150,4 per ha Article 20a (2) ECU 150 per ha ECU 50 per ha ECU 150,4 per ha ECU 50,2 per ha Article 21 (3) ECU 7 000 per person ECU 2 500 per person ECU 7 020 per person ECU 2 507 per person